Macomber, J.
This case, in respect to the legal questions presented, differs from the one involving the confession of judgment in favor of Thomas-G. Mitchell and others, ante, 232, (decided at this term of court,) only in this respect: that it does not involve the question of infancy, and the failure to-appoint a guardian ad litem for the infants before the entry of judgment by confession in their favor, and consequently the decision in it must follow the result of the other case. The order appealed from should be affirmed, with. $10 costs and disbursements. All concur.